

116 HR 8130 IH: VA Peer Specialists Act
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8130IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Miss Rice of New York (for herself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct an assessment of the capacity of peer specialists of the Department of Veterans Affairs who are women, and for other purposes.1.Short titleThis Act may be cited as the VA Peer Specialists Act. 2.Staffing improvement plan for peer specialists of Department of Veterans Affairs who are women(a)Assessment of capacity(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Inspector General of the Department of Veterans Affairs, shall commence an assessment of the capacity of peer specialists of the Department of Veterans Affairs who are women.(2)ElementsThe assessment required by paragraph (1) shall include an assessment of the following:(A)The geographical distribution of peer specialists of the Department who are women.(B)The geographical distribution of women veterans.(C)The number and proportion of women peer specialists who specialize in peer counseling on mental health or suicide prevention.(D)The number and proportion of women peer specialists who specialize in peer counseling on non-mental health related matters.(E)A description of the duties and responsibilities of women peer specialists, including number of hours worked per week, to better define, delineate, and standardize qualifications, performance goals, performance duties, and performance outcomes for peer specialists and their managers.(F)Department funds and other resources dedicated to supporting the work of women peer specialists.(b)ReportNot later than one year after the assessment required by subsection (a) has commenced, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the findings of the assessment, including the ratio of how many hours were worked by women peer specialists relative to the population of women veterans at each Department medical center.(c)Staffing improvement plan(1)In generalNot later than 180 days after submitting the report under subsection (b), the Secretary, in consultation with the Inspector General, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan, based on the results of the assessment required by subsection (a), to hire additional qualified peer specialists who are women, with special consideration for areas that lack peer specialists who are women.(2)ElementsThe peer specialist positions included in the plan required by paragraph (1)—(A)shall be non-volunteer, paid positions; and(B)may be part-time positions.